Citation Nr: 1126648	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  06-18 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for migraine headaches. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from August 1972 to August 1974.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board previously remanded this case for further development in October 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for hearing loss and migraine headaches.  In its October 2009 remand, the Board observed that the Veteran had claimed that he received treatment from January 1977 to the present at the Sepulveda, California VA Outpatient Clinic (OPC).  He had also claimed that he received treatment at the Long Beach, California VA Medical Center (VAMC) and West Los Angeles Healthcare Center from January 1979 to the present.  However, not all of the Veteran's treatment records had been obtained.  Thus, the Board directed the RO to obtain these identified VA treatment records.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet.App. 611 (1992).  

However, while records from October 1997 to the present were obtained and associated with the claims file, it does not appear that the prior records dating back to 1977 were ever requested.  In particular, the record does not reflect that a search for any hardcopy records was conducted.  Therefore, in order to comply with the Board's October 2009 remand, the RO must take additional action to obtain VA treatment records from January 1977 to October 1997.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board further notes that the available VA clinical records reference the Veteran to be in receipt of "SDI" disability benefits since March 2004.  On remand, the RO should obtain any records in the possession of the Social Security Administration (SSA), if any.

Finally, the Board acknowledges that, in a May 2011 brief, the Veteran's representative argued that the Veteran should be afforded a VA examination to determine the etiology of his migraine headaches.  The representative argued that given that a July 2004 VA fee-based examination did not provide an etiological opinion with respect to the Veteran's headaches, the VA had not met is duty to assist.  

The Board, however, notes that it appears that the July 2004 VA fee-based examination was provided for nonservice-connected pension purposes rather than to determine the etiology of the Veteran's headaches for service connection purposes and, in turn, an opinion was not necessary.  Furthermore, at that examination, the Veteran reported the onset of headaches approximately 10 years after his service discharge.  Additional evidence includes the Veteran's July 1974 separation examination wherein the Veteran himself denied a history of frequent or severe headaches.  

While additional evidence is pending, the Board finds no credible lay or medical evidence of record at this point suggesting the onset of a headache disorder during service.  As such, the criteria for triggering VA's duty to obtain medical examination or opinion have not been met at this time.  38 U.S.C.A. § 5103A(d).  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also observes that the most recent supplemental statement of the case issued in December 2010 was returned as undeliverable. The Board notes that it is the claimant's duty to keep VA apprised of his or her current address.  Hyson v. Brown, 5 Vet. App. 262 (1993).  Nevertheless, given the need for further development, the RO should attempt to verify the Veteran's current address, including contacting his local representative and the VA Greater Los Angeles Healthcare System.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should attempt to verify the Veteran's current address including contacting his local representative and the VA Greater Los Angeles Healthcare System.

2.  The RO should obtain VA treatment records from the VA Greater Los Angeles Healthcare System, including the Sepulveda and West Los Angeles OPCs, and the Long Beach VAMC from January 1977 to October 1997 and from June 2010 to the present.  All attempts to obtain these records should be clearly documented in the claims file, including a request for any available records in hardcopy format for any records dating back to 1977.  Further, if these records are unavailable, it should also be clearly documented in the claims file.  

3.  Obtain and associate with the claims folder any legal or medical documents related to a claim for disability benefits with the Social Security Administration purportedly awarded in 2004.

4.  Thereafter, the issues on appeal should be
readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

